Citation Nr: 0206111	
Decision Date: 06/11/02    Archive Date: 06/20/02	

DOCKET NO.  01-01 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$36,076.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
August 1945.

This matter arises from an April 2000 decision rendered by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Los Angeles, California, 
Regional Office (RO).  Subsequently, the case was transferred 
to the Oakland, California, RO pursuant to the veteran's 
request for a personal hearing.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the appellate process, the appellant requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
October 15, 2001; a transcript of that proceeding is of 
record.  At the personal hearing, the veteran submitted 
additional evidence and waived its review by the RO.  See 
38 C.F.R. § 20.1304(c) (2001).  The Board will address it 
accordingly.  


FINDINGS OF FACT

1.  The veteran first applied for improved disability pension 
benefits in January 1995.  Such benefits were awarded to him 
effective February 1, 1995.  A VA letter to him included 
attachments that explained his responsibility to promptly 
report any changes in his family's countable income.

2.  On various eligibility verification reports (EVRs) 
submitted by the veteran in April 1996 and January 1997, he 
indicated that he was married and living with his spouse, and 
that neither he nor his spouse had income other than his 
Social Security benefits.  VA paid him pension based upon 
these reports.  

3.  In 1999, VA learned that the veteran's spouse had 
unearned income for calendar years 1995 and 1996.  This 
income was used to recompute the veteran's pension 
entitlement.  It was determined that because his family's 
countable income exceeded the maximum applicable income 
limitation, his pension benefits should be terminated 
retroactively effective February 1, 1995; the overpayment at 
issue ensued.  

4.  The veteran and his spouse separated in September 1999, 
and were divorced later that year.  

5.  The veteran's failure to notify VA of his wife's income 
was the sole cause of the creation of the overpayment at 
issue.  

6.  The veteran was at fault in the creation of the 
overpayment at issue.  

7.  The veteran's monthly expenses exceed his net monthly 
income.  

8.  Recovery of the overpayment at issue would subject the 
veteran to undue economic hardship.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $36,076 would not be 
against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 1.963, 1.965 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   


In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  The 
veteran also was afforded a personal hearing before the 
undersigned, and was given an opportunity to submit 
additional evidence in support of his claim at that time.  
The 
record indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to his relative degree of fault in the 
creation of the debt and the accuracy of the amount of the 
indebtedness charged.  With regard to the latter question, 
the veteran is free to request an audit of his account 
following promulgation of this decision if he so desires.  
However, it should be noted that because his family's 
countable income exceeded the maximum applicable income 
limitation, his improved disability pension benefits were 
properly terminated effective February 1, 1995.  See 
38 U.S.C.A. §§ 1521, 5312 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.23, 3.271, 3.660 (2001).  Moreover, because the 
appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  Also of note is that the RO considered facts in this 
case, and concluded that the veteran had not demonstrated 
fraud, willful misrepresentation, or bad faith in the 
creation of the overpayment now at issue.  Notwithstanding 
this, however, the Board must render an independent 
determination in this regard.  See Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).  Since there appears to be no 
indication of an intent to deceive or to seek unfair 
advantage by the appellant, no legal bar to the benefit now 
sought is present.  Id. 

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-à-vis VA, whether collection of the 
debt would deprive the debtor of life's basic necessities, 
whether withholding all or part of the veteran's monetary 
benefits by way of recoupment would nullify the objective for 
which such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the appellant's reliance on VA benefits resulted in 
his relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id. 

The indebtedness at issue resulted solely from the veteran's 
failure to notify VA of his wife's unearned income.  However, 
it should be noted that the veteran suffered a stroke in July 
1993 that was debilitating enough in nature to entitle the 
veteran to the aid and attendance benefit in addition to 
basic improved disability pension benefits.  At his personal 
hearing before the undersigned, the veteran testified that he 
was unable to handle his monetary affairs as a result of this 
disability, and that his wife did so until their separation 
in September 1999.  The veteran further testified that he was 
unaware that his wife had underreported their family's 
income.  Although this does not absolve the veteran 
completely of his responsibility to ensure that VA was 
furnished accurate information regarding his family's income 
beginning in 1995, his illness certainly mitigates his degree 
of fault in the creation of the overpayment at issue.  This 
is in contrast to any lack of fault on the part of VA 
regarding the creation of the indebtedness at issue, given 
that the Department took expeditious action to adjust the 
veteran's pension award once accurate information regarding 
his family's income was received.  

Notwithstanding the relative degree of fault of the appellant 
in the creation of the indebtedness at issue, the more 
pressing question is whether collection of the indebtedness 
would deprive him of life's basic necessities.  The appellant 
contends that it would, and has submitted VA Form 20-5655, 
Financial Status Report, in support.  In conjunction with his 
personal hearing before the undersigned in October 2001, the 
veteran reported that his only source of income is his 
monthly Social Security benefits in the amount of $752, while 
his monthly expenses average $1,070.50.  Parenthetically, the 
Board notes that the monthly expenses reported by the veteran 
appear to be reasonable; furthermore, his expenses do not 
include payments on installment contracts and other private 
debts.  The veteran's only assets include $900 in a bank 
account and an automobile whose value is approximately $500.  
Under the circumstances, the Board must conclude that 
recoupment of the indebtedness at issue would subject the 
veteran to undue economic hardship, given that his monthly 
expenses exceed his monthly income, and because the monthly 
expenses reported appear to be reasonable.  In addition, the 
veteran's age and disabilities resulting from a stroke make 
it very unlikely that his income is likely to increase 
appreciably in the future.  

In view of the foregoing, it appears that waiver of recovery 
of the indebtedness at issue would not violate the principles 
of equity and good conscience.  In this regard, the 
appellant's inability to repay the indebtedness overrides 
other equitable considerations.  As such, there is no reason 
to address the question of whether collection of the 
indebtedness at issue would result in the veteran's unjust 
enrichment.  Nor is there any reason to address whether the 
veteran either relinquished a valuable right or incurred any 
additional legal obligation by relying upon the VA improved 
disability pension program.


ORDER

Waiver of recovery of the improved disability pension 
indebtedness in the amount of $36,076 is granted.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

